Citation Nr: 0507489	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  05-01 079	)	DATE
	)
	)


THE ISSUE

Whether a January 20, 2004, decision of the Board of 
Veterans' Appeals, which granted an effective date of June 5, 
1991, for an award of service connection for coronary artery 
disease, status post myocardial infarction and coronary 
artery bypass graft, involved clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


FINDINGS OF FACT

1.  The veteran  filed a motion with the Board of Veterans' 
Appeals (Board) in January 2005 seeking the Board's review of 
a January 2004 Board decision which granted an effective date 
of June 5, 1991, for an award of service connection for 
coronary artery disease, status post myocardial infarction 
and coronary artery bypass graft, to determine whether that 
decision involved clear and unmistakable error (CUE).

2.  The Board received notice on Februay 11, 2005, that the 
CUE review motion has been withdrawn.

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a January 2004 Board decision which granted 
an effective date of June 5, 1991, for an award of service 
connection for coronary artery disease, status post 
myocardial infarction and coronary artery bypass graft, to 
determine whether that decision involved clear and 
unmistakable error should be dismissed.  38 C.F.R. 
§ 20.1404(f) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2004), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).




ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2004).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


